DETAILED ACTION
This is an Office action based on application number 14/662,925 filed 19 March 2015, which is a continuation of application number 12/253,462 filed 17 October 2008, which claims priority to US Provisional Application No. 60/960,859 filed 17 October 2007. Claims 1-8, 10-13, and 16-26 are pending.
Amendments to the claims, filed 14 June 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7, 11, 13, and 16-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruner et al. (US Patent Application Publication No. US 2007/0092735 A1) (Bruner) in view of Atanasoska et al. (US Patent Application Publication No. US 2006/0230476 A1) (Atanasoska).

Regarding instant claims 1, 3, 17-18, 20, and 26, Bruner discloses substrates coated with a polymeric metal oxide coating with unreacted alkoxide groups (i.e., the claimed metal oxide adhesion layer comprising metal oxide molecules and metal alkoxide molecules forming a matrix of individual molecules that are covalently bonded and linked to each other) produced by a method of contacting the surface with a metal oxide composition under conditions sufficient to hydrolyze the metal oxide (page 1, paragraph [0004-0005]). Bruner further discloses the film is continuous (page 3, paragraph [0025]) and is formed by immersion followed by heating (pages 2-3, paragraph [0024]). Bruner further discloses that the unreacted alkoxide groups allow for covalent bonding with reactive groups on the surface of the substrate (pages 2-3, paragraph [0024]). Bruner further discloses the substrate is polymeric having groups on their surface that are reactive with functional groups associated with the organometallic coating, and mentions, as a specific example, those polymers containing -OH groups (page 2, paragraph [0021]).
	Bruner further discloses the organometallic compound is derived from a metal or a metalloid selected from Group III of the Periodic Table or a transition metal selected from Group IIB, IVB, VB, and VIB of the Periodic Table (page 1, paragraph [0006]), which is inclusive of the metals recited by the claims.
	Bruner further teaches that the organometallic compounds are reactive with moisture, and care should be taken that moisture is not introduced with the adjuvant materials and that mixing should be conducted in a substantially anhydrous mixture (page 2, paragraph [0020]). Therefore, one of ordinary skill in the art would be motivated to ensure that any production step occur under anhydrous materials due to avoid unwanted reactivity of the organometallic compounds.
	Bruner does not explicitly disclose those specific polymers having a surface comprising donor-electron pair coordinating groups on the surface recited by the claims.
	However, Atanasoska discloses a medical device having a composite region comprising a metal or semi-metal oxide network (Claim 23) formed on an underlying device substrate comprising a polymeric material (pages 1-2, paragraphs [0015-0017]). Further, Atanasoska discloses the polymer material has hydroxyl, amide, carboxylic acid or other groups capable of forming hydrogen bonds with the ceramic network which can stabilize the system against macro-domain phase separation, wherein examples of the polymer material are polyesters such as polyethylene terephthalate (PET) (i.e., thermoplastics) having functionality to form hydrogen bonds with residual MOH groups in the ceramic phase (page 7, paragraph [0043]). Given that the PET surface of Atanasoska is substantially identical to a material having the donor-electron pair on the surface capable of coordinating with a metal alkoxide, used in the present invention, it is clear that the surface of the PET of Atanasoska would also have donor pair electrons on the surface capable of coordinating with a metal alkoxide as presently claimed.
	At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the polymeric substrate of Atanasoska as the polymeric substrate in Bruner. The motivation for doing so would have been that the PET substrate of Atanasoska is capable of stabilizing the system against macro-domain separation. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Regarding the limitation “wherein the metal oxide molecules adjacent to the polymer surface are bonded by coordinate covalent bonding between the donor-electron pair coordinating groups on the surface of the polymer and metal atom” the prior art combination that comprises a polymeric metal oxide network comprising unreacted alkoxide groups capable of covalently bonding to functional groups located on the surface of a polymeric substrate would necessarily result in the same type of bonds recited by the claims (i.e., bonds comprising a functional group coordinated to the metal of a metal oxide group and simultaneously covalently bonded to molecules forming a covalent bond on the surface of a polymeric substrate) absent evidence to the contrary or a more specific type of bond recited by the claim.
	Regarding the limitation “wherein the surface groups of the substrate polymer consist essentially of donor-electron pair coordinating groups”, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP § 2111.03.

Regarding instant claim 2, Bruner further discloses the organometallic compound used is derived from zirconium, and the organo portion of the organometallic compound is tert-butoxide (page 1, paragraph [0006]). Broadly, Bruner discloses the alkoxides are zirconates having the general formula M(OR)4, wherein M is Zr and R is C1-18 alkyl (page 1, paragraph [0008]); therefore, Bruner necessarily discloses zirconium tetra(tert-butoxide).

Regarding instant claim 4, Bruner further discloses the organo groups of the organometallic compound are alkoxide groups selected from ethoxide, propoxide, isopropoxide, butoxide, isobutoxide, and tert-butoxide (page 1, paragraph [0006]).

Regarding instant claims 5-7 and 13, Bruner further discloses the unreacted alkoxide groups allow for covalent bonding with an overlayer material (pages 2-3, paragraph [0024]) (i.e., an additional layer bound to the metal oxide layer). Bruner further discloses the overlayer is derived from organophosphorus acids such as organophosphoric acids, organophosphinic acids, and derivatives thereof (page 3, paragraph [0028]) (i.e., an organic additional material). Regarding the limitation “an organic compound sufficiently acidic to react with the metal oxide or metallic oxide molecules”, given that the scope of Bruner encompasses an organophosphorus acid that is substantially identical to the organic compound of the claim, one of ordinary skill would expect the organophosphorus acid to have the same properties as the claimed composition (i.e., sufficiently acidic to react with the metal oxide or metal alkoxide molecules. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 11, Bruner further discloses the organophosphorus acids are monomeric, oligomeric, or polymeric, wherein the organo groups include at least phosophonates, amino, imido, and substituted aliphatic hydrocarbons (pages 3-4, paragraph [0034]).

Regarding instant claim 16, Bruner further discloses the layer is continuous or discontinuous in the form of a pattern (page 3, paragraph [0025]).

Regarding instant claim 19, Bruner does not explicitly disclose the specific device of the claim.
	However, Atanasoska discloses implantable or insertable devices (i.e., a cardiovascular or vascular or vascular implant devices) being pacemaker leads, heart valves, vascular stents and vascular grafts (pages 1-2, paragraphs [0015-0016]). Similar to Bruner, Atanasoska discloses the devices comprise a polymer phase and a separate ceramic phase (Claim 1) formed from a metal or semi-metal oxide network (Claim 23).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art, to form the composite of Bruner into the medical devices disclosed by Atanasoska. The motivation for doing so would have been that Atanasoska provides an art recognized use for composites comprising a polymeric phase and metal oxide phase deposited thereon.
	Therefore, it would have been obvious to combine Atanasoska with Bruner to obtain the invention as specified by the instant claim.

Regarding instant claim 21, Bruner further discloses the metal oxide coating having unreacted alkoxide groups (page 2, paragraph [0024]).While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP § 2111.03.

Regarding instant claims 22 and 23, Bruner further discloses the metal oxide layer has a thickness between 10 and 100 nanometers (pages 2-3, paragraph [0024]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claims 24 and 25, Bruner further discloses the metal oxide layer has a thickness between 10 and 100 nanometers (pages 2-3, paragraph [0024]), while the instant claims require 1 to about 8 nm.
	It is apparent, however, that the instantly claimed thickness and that taught Bruner are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.

Claims 8, 10, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruner in view of Atanasoska as applied to claim 5 above, and further in view of Sabesan (US Patent Application Publication No. US 2005/0118239 A1) (Sabesan).

Regarding instant claims 8, 10, and 12, Bruner discloses an overlayer material as cited above, but does not explicitly disclose the specific additional material.
	However, Atanasoska discloses a therapeutic agent is deposited onto the composite region comprising a ceramic (page 8, paragraph [0057]).
	Further, Sabesan discloses a polymer article used as a medical material, device, or implant (page 4, paragraph [0048]) comprising antimicrobial metal salts such as copper sulfate and silver nitrate, wherein said antimicrobial metal salts also inhibit odor development (page 1, paragraph [0001]; page 3, paragraph [0038]). Said metal salts are construed to read on the claimed metal complex and inorganic material.
	At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to add the antimicrobial metal salts selected from copper sulfate and silver nitrate of Sabesan to the overlayer of Bruner. The motivation for doing so would have been to add a therapeutic agent that enhances antimicrobial properties and inhibits odor development.
	Specifically regarding claim 12, which recites the limitation “a deposited material that has been subjected to heat treatment”, said limitation is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed heat treatment and given that the prior art combination meets the requirements of the claimed composition, Bruner in view of Atanasoska and Sabesan meets the requirements of the instant claim.
	Therefore, it would have been obvious to combine Atanasoska and Sabesan with Bruner to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are altered to include further teachings of the prior art. Applicant’s arguments regarding the prior art rejections are unpersuasive.
Applicant first traverses the prior art rejection based on Bruner in view of Atanasoska. Applicant specifically traverses the reliance on the Atanasoska to disclose the specific polymeric substrate (i.e., PET) that is not explicitly disclosed by the primary reference Bruner. Specifically, Applicant contends that Bruner is not silent with regard to reactive functional groups on a polymer surface because Bruner discloses the use of exemplary polymers bearing OH groups inclusive of acrylic copolymers made from one or more monomers that contain hydroxyl groups. Applicant argues that Bruner discloses that the polymer itself must bear the reactive functional groups. Therefore, Applicant concludes that the polyethylene terephthalate (PET) of Atanasoska does not have native OH groups, one of ordinary skill in the art would not readily combine the references.
	Applicant’s arguments are unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
	In the instant case, the reliance on the Atanasoska is to disclose a particular polymeric substrate, and not the entirety of a process for forming a continuous metal oxide layer on said polymeric substrate, nor the bonds formed from such a process. Instead, as cited and discussed above, the Bruner reference discloses the requisite continuous metal oxide layer formed and attached to a polymeric substrate via a covalent bond between unreacted alkoxide groups in the metal oxide layer and reactive groups on the surface of the substrate. Bruner readily recognizes the use of polymeric substrates bearing surface functional groups, but is silent with regard to an exhaustive list of such functional groups. The recitation of OH functional groups is merely an exemplary surface functional group as per the language of paragraph [0021] of Bruner. Broadly, Bruner discloses that examples of substrates coated by the method of his invention include those which have groups on their surface that are reactive with functional groups associated with organometallic coating. Atanasoska clearly provides further examples of such surfaces inclusive of polymer materials having hydroxyl, amide, carboxylic acid or other groups capable of forming hydrogen bonds with the ceramic network which can stabilize the system against macro-domain phase separation, wherein examples of the polymer material are polyesters such as polyethylene terephthalate (PET) (i.e., thermoplastics) having functionality to form hydrogen bonds with residual MOH groups in the ceramic phase (Atanasoska at paragraph [0043]). Further, given that the PET surface of Atanasoska is substantially identical to a material having the donor-electron pair on the surface capable of coordinating with a metal alkoxide, used in the present invention, it is clear that the surface of the PET of Atanasoska would also have donor pair electrons on the surface capable of coordinating with a metal alkoxide as presently claimed.

Applicant goes on to argue that a previously submitted Declaration Under 37 C.F.R. §1.131 by Jeffrey Schwartz on 26 August 2019 (August 2019 131 Declaration) demonstrates that the invention as presently claimed was in possession of Applicant prior to the priority date of the Bruner reference. Applicant further argues that a previously filed 37 C.F.R. §1.132 Declaration by Jeffrey Schwartz on 9 October 2020 (October 2020 132 Declaration) to provide rationale that the August 2019 131 Declaration provides support for the entirety of the claimed scope. Applicant has further submitted two Declarations Under 37 C.F.R. §1.131 by Jeffrey Schwartz on 14 June 2022 (June 2022 131 Declarations) and a Declaration Under C.F.R. §1.132 by Jeffrey Schwartz on 14 Jun 2022 (June 2022 132 Declaration) to further support their position.
	Specifically, the October 2020 132 Declaration seeks to establish that the scope of the claims is fully supported by the disclosure of the August 2019 131 Declaration, which seeks to argue that the Applicant had in their possession, before the priority date of the Bruner reference, the subject matter of Zr(Ot-Bu)4 applied to the surface of nylon 6/6 and forming a continuous metal oxide adhesion layer. Applicant contends that the claim amendments significantly narrow the scope of the claims such that both the August 2019 131 Declaration and October 2020 132 Declaration are better representative of the scope of the claims. Broadly, Applicant argues that while the data presented by both the August 2019 131 Declaration and October 2020 132 Declaration are narrower in scope than that of the claimed scope, one of ordinary skill in the art would readily understand that the data in both Declarations paradigmatic of all the embodiments covered by the scope of the claims, and one of ordinary skill in the art would readily conclude that the invention as presently claimed was in possession by the Applicant prior to the priority date of Bruner.
	In the June 2022 131 Declarations and the June 2022 132 Declaration, Applicant seeks to establish that the entirety of the scope of the claimed invention is derived from those specific examples of the earlier filed Declarations such that one of ordinary skill would readily conclude that Applicant was in possession of the entirety of the claimed invention prior before the priority date of Bruner.
	Applicant’s arguments are unpersuasive. The Examiner maintains the rationale set forth in the previous Office action. Specifically, the August 2019 131 Declaration amounts to laboratory notes kept by Applicant that is lengthy and difficult to read as they are photocopies of a handwritten document. At best, it appears that the subject matter of the August 2019 131 Declaration is much narrower in scope than at least the scope of the independent claim; therefore, it is not clear from the August 2019 131 Declaration had, in fact, possession of the entirety of the claimed invention prior to the priority date of the Bruner reference. Specifically, the claims are drawn to a composition comprising any polymer substrate comprising a metal oxide adhesion layer comprising any metal oxide and metal alkoxide layer having a metal selected from Zr, Al, Ti, Hf, Ta, Nb, V, and Sn, whereas the 131 Declaration provides specific data for Zr(Ot-Bu)4 applied to the surface of nylon 6/6 and forming a continuous metal oxide adhesion layer. Again, Applicant is encouraged to explain, in detail, how the 131 Declaration provides support for the entirety of the claimed scope as well as providing an easier to read copy of the handwritten notes.
	Applicant’s reliance on the June 2022 132 Declaration is unpersuasive. The substance of the June 2022 132 Declaration is insufficient to provide evidence that Applicant had in their possession of all embodiments commensurate in scope with the claims. Instead, the Schwartz Declaration appears to only provide evidence of trends that the claimed metal oxides and metal alkoxides are similar to that of Zr(Ot-Bu)4. Further, neither the August 2019 131 nor the June 2022 132 Declaration provide support for all polymer surfaces encompassed by the scope of at least the independent claims.
	Applicant’s reliance on the June 2022 131 Declarations and the June 2022 132 Declaration are similarly unpersuasive.  Again, the recently filed Declarations are insufficient to provide evidence that Applicant had in their possession of all embodiments commensurate in scope with the claims. Instead, the Declarations appear to provide only evidence of trends that the claimed metal oxides and metal alkoxides are similar to that of Zr(Ot-Bu)4, and the Declarations do not provide not persuasive evidence that every metal oxide and/or alkoxide coating composition encompassed by the scope of the claims was possessed by Applicant at the time of the invention. Similarly, none of the more recent Declarations provide support for all polymer surfaces and reactive groups encompassed by at least the scope of the independent claim were possessed by Applicant at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                           Primary Examiner, Art Unit 1759                                                                                                                  

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/19/2022